

115 HR 5995 IH: To prohibit the National Endowment for the Arts to make grants to demonstrate how artists work to show the impact of climate change in the San Francisco bay area and how works of art can inform, inspire, and empower communities at risk.
U.S. House of Representatives
2018-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5995IN THE HOUSE OF REPRESENTATIVESJune 1, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit the National Endowment for the Arts to make grants to demonstrate how artists work to
			 show the impact of climate change in the San Francisco bay area and how
			 works of art can inform, inspire, and empower communities at risk.
	
 1.ProhibitionNone of the funds available to the National Endowment for the Arts may be used to make grants to demonstrate how artists work to show the impact of climate change in the San Francisco bay area and how works of art can inform, inspire, and empower communities at risk.
 2.Effective dateThis Act shall take effect on October 1, 2018. 